Citation Nr: 0637089	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-16 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased initial rating for sinusitis, 
currently rated as noncompensable.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1999 to 
October 2002.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Des Moines, Iowa, (hereinafter RO).  
This raging decision in pertinent part granted service 
connection for sinusitis, and assigned a noncompensable 
rating for this disability.  The veteran expressed 
disagreement with this initial rating; accordingly, the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application 
with respect to this claim.  

REMAND

The veteran's representative contended in his November 2006 
presentation that the evidentiary record was "stale," and 
that the veteran should be afforded a VA examination to 
determine the severity of her service connected sinusitis.  
As the veteran's last VA examination addressing the severity 
of sinusitis was almost four years ago, the Board concurs 
with the veteran's representative that a VA examination is 
necessary in this case in order to comply with the duty to 
assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  This remand will also afford the RO 
the opportunity to, as referenced by the veteran's 
representative, obtain any pertinent VA or private treatment 
records that may be available.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on her part. 

1.  The RO is to conduct the appropriate 
development to obtain any private or VA 
records of treatment for sinusitis, not 
already of record, that may be available. 

2.  The veteran is to be afforded an 
appropriate examination to determine the 
severity of her sinusitis.  The claims 
file should be made available to the 
examiner.  The RO must notify the veteran 
that it is her responsibility to report 
for the examination and to cooperate in 
the development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Following the completion of the 
development requested above to the extent 
possible, the claim should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


